Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of collecting and analyzing information, (clustering and determining), based on user interactions with an e-form. These analytics are intended to detect whether the aforementioned interactions are fraudulent. This describes actions meant for mitigating risk, which is a fundamental economic practice or principle. Thus, they recite a certain method of organizing human activity grouping of abstract idea.  Due to the plurality of user interactions with an e-from necessary to analyzed, these actions also describe social activities of humans; which depict managing personal behavior or relationships or interactions between people.  This too, describes a certain method of organizing human activity, and is as such, an abstract idea.

Claim 1, which is expressive of claims 10 and 11, defines the abstract idea by the elements of:
A method comprising: determining, a plurality of interactions by a plurality of users with an electronic form (e-form), each of the plurality of users interacting with the e-form; 
identifying, among the plurality of interaction sensor signals, a set of second interaction sensor signals indicating that the e-form was prematurely terminated; 
determining that the identified second set of particular interaction sensor signals occurred within a threshold amount of time after an interaction with a respective field of the e-form; 
clustering, a first set of similar interaction sensor signals of the determined plurality of interaction sensor signals, the first set of similar interaction sensor signals including signals determined based on interactions of the plurality of users with a same portion of the e-form, the first set of similar interaction sensor signals being based at least in part on a same type of interaction sensor signal being within a predetermined threshold value of each interaction sensor signal from the first set of similar interaction sensor signals; 
clustering a second set of similar interaction sensor signals based on the identified second set of particular interaction sensor signals that were determined to be within the threshold amount of time after the interaction with the respective field of the e-form; 
generating, at least one analytic based on the first set of similar interaction sensor signals and the identified second set of particular interaction sensor signals; comparing a value of a second interaction sensor signal to a respective value of the at least one analytic, wherein the second interaction sensor signal is determined based on interactions with the e-form by a second user device; detecting, based on the comparing, a fraudulent interaction with the e-form by the second user device; and,
in response to detecting the fraudulent interaction, ignoring, a submission of the e-form by the second user device, the ignoring causing a reduction of time and resources utilized by the computing system for processing invalid applications based on the e-form.

These claims aptly describe the steps of analyzing user interactions with an e-form to gather information about the user’s actions in relation to that e-form. Noting that the Specification defines these interactions as interaction sensor signals and further exemplifies these signals as perhaps mouse movements or keyboard clicks, the claims are interpreted to recite data about user’s actions. Thus, the claims describe the idea of collecting and analyzing information, (clustering and determining), based on user interactions with an e-form.  The Specification and Drawings next describe how these signals use clustered and compared within the method described to detect fraudulent activity. Thus, the claims detail mitigating risk, as well as the social activities of humans (users); both of which are within a certain method of organizing human activity grouping of abstract idea.  

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a computing system;
a particular user device having a user interface and at least one of the plurality of interaction sensor signals being from each particular user device;
a non-transitory computer readable medium having stored thereon instructions for
causing a processing circuitry to execute a process;
processing circuitry; and,
memory containing instructions.

These additional elements simply instruct one to practice the abstract idea of collecting and analyzing information, based on user interactions with an e-form, utilizing a computing system, a user device with an interface and sensor signals, non-transitory computer readable medium, instructions, circuity, and memory, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims, taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than mere instructions to implement an abstract idea or other exception on a computer.   This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion based on similar reasoning.

Dependent claims 2, 12, and 20, contain further recitations to the same abstract idea found in claims 1 and 11, above. The claims further describe the sensor signal interactions; however, these interactions are the core of the information analyzed. Recitations to a user device is linking the execution of the abstract idea to computer implementation, is not sufficient to provide for integration into a practical application, and does not amount to significantly more. See MPEP 2106.05(f).

Dependent claims 3 – 5, 8, 9, 13 – 15, 18, and 19, contain further recitations to the same abstract idea found in claims 1 and 11, above. They are further refinements of the interactions recited and expressly define the fraud detection and risk mitigating actions describing the abstract idea. Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B. Therefore, the claims are found to be directed to the abstract ideas identified by the Examiner.

Dependent claims 6, 7, 16, and 17 contain the additional limitation of using a tracking script and a device. However, this does not amount to anything more than linking the execution of abstract idea to computer implementation, is not sufficient to provide for integration into a practical application, and does not amount to significantly more. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant’s arguments filed 02/22/2022 have been fully considered but they are not fully persuasive. Applicant’s arguments, beginning on page 9, discusses rejection of prior claims under 35 U.S.C. § 101, and states the claims are not directed to an abstract idea.  See page 10 of Remarks.  Examiner respectfully disagrees based on the reasoning below and concludes that the amended claims recite an abstract idea.
Examiner first points out that the amended claims were analyzed per the 2019 PEG, all Prongs, all Steps, and the claimed invention is directed to an abstract idea without significantly more.  Examiner notes that a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.
For Step 2A, Prong One, of the eligibility analysis, the claims describe the abstract idea of collecting and analyzing information, (clustering and determining), based on user interactions with an e-form. These steps are intended to detect whether the aforementioned interactions are fraudulent. Therefore, the actions describe steps meant for mitigating risk, which is a fundamental economic practice or principle.  The steps also depict a plurality of user interactions with an e-from.  These actions also describe social activities of humans; which depict managing personal behavior or relationships or interactions between people.  Therefore, the amended claims recite certain methods of organizing human activity, which is an enumerated grouping of abstract idea.  Thus, Applicants arguments, pages 10 – 12, are not persuasive.

Applicant next argues that the claims integrate into a practical application under Step 2A, Prong Two.  See page 12 of Remarks.  Examiner respectfully disagrees based on the reasoning below and concludes that the amended claims are directed to an abstract idea.
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of collecting and analyzing information, based on user interactions with an e-form, utilizing a computing system, a user device with an interface and sensor signals, non-transitory computer readable medium, instructions, circuity, and memory, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.  Thus, Applicants arguments, pages 12 – 14, are not persuasive.

Applicant adds an argument and example, on page 14, stating that amended claims 1, 10, and 11, provide a specific improvement in prior systems.  Examiner respectfully disagrees based on the reasoning below and finds this argument not persuasive.  
First, Applicant claims an improvement by “…comparing a value of the second interaction signal…detecting, based on the comparing, a fraudulent interaction….”  See page 14.  Examiner maintains that this describes an improvement in the method of detecting fraud, in that the user interactions are clustered and analyzed, to “detect[] the fraudulent interaction” as recited in the claims.  An improvement to the method of performing an abstract idea is still an improvement to the abstract idea.
Second, the Examiner would look for additional limitations that reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, in order to find integration into a practical application.  The above improvements are not reflective into the functioning of a computer or any other technology.  They are more reflective into the abstract idea as described above.
Third, the Examiner would look within the disclosure to find if the Specification explicitly sets forth an improvement.  Not finding any reference to “a reduction of time and resources utilized by the computing system”, the Examiner has determined that this is a bare assertion of an improvement, without the necessary detail,  and the claim does not improve technology.

Applicant’s final argument begins on page 15 and discusses the rejection of prior claims under 35 U.S.C. § 103.  Applicant states that the amended claims do not teach or suggest “at least the features of ‘identifying, among the plurality of interaction sensor signals, a second set of second interaction sensor signals…; determining that the identified second set of particular interaction sensor signals occurred within a threshold amount of time after an interaction with a respective field of the e-form; and clustering a second set of similar interaction sensor signals based on the identified second set or particular set…”    Examiner finds this argument persuasive and withdraws the rejection of claim 1.  Examiner agrees that similar amendments to claims 10 and 11 have rendered the prior rejection of those claims moot as well.  Lastly, Examiner agrees with Applicant that the dependent claims, based on their dependence to amended claims 1 and 11, have not been anticipated by the prior art cited. 
In summary, the cited prior art of record teaches user-browser interaction-based fraud detection (O’Connell) and monitoring and tracking browsing activity (Yavilevich).  The cited prior art of (Rogas) teaches methods for evaluating fraud in online transactions.  However, the cited prior art of record does not teach or disclose the combination of elements as disclosed in amended claims 1, 10, and 11: identifying, among the plurality of interaction sensor signals, a set of second interaction sensor signals indicating that the e-form was prematurely terminated; determining that the identified second set of particular interaction sensor signals occurred within a threshold amount of time after an interaction with a respective field of the e-form; and, clustering a second set of similar interaction sensor signals based on the identified second set of particular interaction sensor signals that were determined to be within the threshold amount of time after the interaction with the respective field of the e-form.  
Therefore, the prior rejections of claims 1 – 20 under 35 U.S.C. § 103 is withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asulin (US20180012003) discloses pointing device biometrics continuous user authentication.  Demiralp (US20170309047) details rendering interaction statistics data for content elements of an information resource.  Golovanov (US20150269380) discloses a system and method for detection of fraudulent online transactions.  Kolotinsky (US20160247158) describes a system and method for detecting fraudulent online transactions.  Kopikare (US20180089412) discloses authenticating a respondent to an electronic survey. Kononov (US20140181530) has a system and method for protecting cloud services from unauthorized access and malware attacks.  Niuwenhuys (US20180034884) discusses detecting sensor-based interactions with a client device.  Ustinov (US20180033010) discloses a system and method of identifying suspicious behavior in a user’s interaction with various banking services.  Yavilevich (US20170078419) details a method and system for monitoring an activity of a user.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687